Citation Nr: 1739590	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In this regard, an additional VA examination report, dated May 2012, was associated with the record within a year of the November 2011 rating decision denying service connection for a low back disability and was considered in a subsequent rating decision.  However, since the RO never determined whether the May 2012 VA examination report constituted new and material evidence, the November 2011 rating decision never became final and is the one currently on appeal to the Board.  See Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010)(even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The Board has recharacterized the Veteran's claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The Veteran's current back disability is the result of service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his back disability is the result of an injury from boot camp in 1974.  Specifically, he testified that while he was in boot camp he was running up and down a mountain carrying a full seabag when his back suddenly went out.  See Board Hearing Transcript (Tr.) at 3.  Ever since, he stated that his back pops out of joint ever 2-3 months requiring immediate chiropractic treatment due to the pain, and that he is generally in constant pain that he manages by taking pain medication six times a day.  See id. at 5-9.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, the Veteran has a diagnosis of a current back disability, including lumbar spondylosis.  See November 2011 VA examination report.  Additionally, his service treatment records (STRs) reflect his report of injuring his back while in boot camp after carrying his seabag consistent with his testimony, with multiple visits for follow-up treatment of chronic back pain.  See March 1974, July 1974, November 1974, December 1974, March 1975, April 1975, January 1976 STRs.  As such, the first and second elements of service connection are established. 

Regarding the last element, nexus, the record contains evidence both unfavorable and favorable evidence.  Against the claim are the opinions of the November 2011 and May 2012 VA examiners.  The November 2011 examiner opined that Veteran's back disability was not related to service, but was the result of aging, and noted that there was "no evidence or record of an in-service injury or treatment of a back condition."  However, as noted above, the Veteran's STRs document his consistent complaints of and treatment for back pain during active duty service.  Therefore, the November 2011 opinion is of no probative value, as it is based on an inaccurate factual premise.  The May 2012 VA examiner also did not attribute the Veteran's back disability to service based on the fact that there was no evidence of a spinal condition, spondylosis, or trauma to his back at that time.  This opinion is inadequate for lack of discussion of the Veteran's relevant in-service treatment symptoms and his credible reports of continuous back symptomatology since service, and thus, holds little probative value.

In favor of the claim are the opinions of VA physician R.A. and private chiropractor K.H., who both opined that the Veteran's back disability was the result of his 1974 boot camp injury.  K.H. stated that the Veteran received treatment every 2-3 months for chronic back pain since attending the clinic in 2004, confirming the Veteran's testimony, and stated that his in-service back injury had developed into a significant degenerative condition.

The evidence is at least in equipoise as to whether the Veteran's back disability is related to service.  Thus, resolving all reasonable doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


